                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
SANTIAGO GOMEZ                :       Civ. No. 3:17CV02085(JCH)
                              :
v.                            :
                              :
SCOTT SEMPLE, et al.          :       March 7, 2019
                              :
------------------------------x

         ORDER ON PLAINTIFF’S LETTER MOTION [Doc. #49]

     On February 15, 2019, the self-represented plaintiff

Santiago Gomez (“plaintiff”) filed a “letter motion” requesting:

(1) permission to serve written deposition questions on each of

the defendants; (2) that the Clerk’s Office issue a subpoena

permitting plaintiff’s brother to inspect certain toilets in the

New Haven Correctional Center (“NHCC”); and (3) that the Court

schedule a conference to address “a discovery demand that

[plaintiff] anticipate will breach the safety and security of

the” NHCC. Doc. #49 at 1 (sic). On February 25, 2019, Judge

Janet C. Hall referred plaintiff’s letter motion to the

undersigned. [Doc. #50]. For the reasons that follow,

plaintiff’s letter motion [Doc. #49] is DENIED.

1.   Background

     The Court presumes familiarity with the factual background

of this matter, which is set forth at length in Judge Hall’s




                                  1
Initial Review Order of plaintiff’s Amended Complaint. See Doc.

#18.

       Upon the referral of Judge Hall, on January 16, 2019, the

undersigned held a telephonic status conference with plaintiff

and counsel for defendants. [Docs. #37, #39]. During that

conference, the Court reviewed the status of discovery with

plaintiff and counsel for defendants. See Doc. #37 at 1-2. The

Court also set two interim deadlines: first, that any written

discovery be issued such that it is received by the opposing

party on or before March 1, 2019; and second, that any requests

to take depositions be filed with the Court on or before March

29, 2019. See id. at 2. Discovery in this matter is scheduled to

close on May 17, 2019. See Doc. #18 at 22; see also Doc. #37 at

2.

2.     Discussion

       A.   Written Deposition

       Plaintiff first “request[s] permission to serve written

Deposition questions upon defendants.” Doc. #49 at 1 (sic). “A

party may, by written questions, depose any person, including a

party, without leave of court except ... if the parties have not

stipulated to the deposition and[] the deposition would result

in more than 10 depositions being taken under this rule[.]” Fed.

R. Civ. P. 31(a)(1), (a)(2)(A)(i). Presumably, plaintiff seeks




                                  2
to serve written deposition questions on each of the remaining

sixteen defendants and thus seeks leave of Court to do so.

    Rule 28 mandates that “[w]ithin the United States ..., a

deposition must be taken before: (A) an officer authorized to

administer oaths either by federal law or by the law in the

place of examination; or (B) a person appointed by the court

where the action is pending to administer oaths and take

testimony.” Fed. R. Civ. P. 28(a)(1)(A)-(B). Rule 31, which

governs depositions by written questions, contemplates that a

deposition by written questions shall also occur before such an

officer. See Fed. R. Civ. P. 31(a)(3) (“A party who wants to

depose a person by written questions must serve them on every

other party, with a notice stating, if known, the deponent’s

name and address. ... The notice must also state the name or

descriptive title and the address of the officer before whom the

deposition will be taken.”). Indeed, Rule 31(b) outlines that

officer’s duties when presiding over the deposition by written

questions, including that the officer: “(1) take the deponent’s

testimony in response to the questions; (2) prepare and certify

the deposition; and (3) send it to the party, attaching a copy

of the questions and of the notice.” Fed. R. Civ. P. 31(b)(1)-

(3). See also Sherrod v. Breitbart, 304 F.R.D. 73, 77 n.3

(D.D.C. 2014) (Deposition by written questions does not

“eliminate the need for [the deponent] to appear, because ‘Rule

                                3
31 clearly contemplates a witness’s personal presence at a

deposition, where the witness delivers his or her testimony

orally. It does not contemplate written responses to written

deposition questions.’” (quoting Kendrick v. Bowen, No.

83CV3175, 1989 WL 39012, at *1 n.2 (D.D.C. Apr. 13, 1989))).

     Plaintiff has not identified an officer who will administer

the oath or who will proceed in accordance with Rule 31(b). Nor

has plaintiff, an incarcerated individual who is proceeding in

forma pauperis, see Doc. #8, stated whether he has the funds

necessary to pay for that officer’s services. Until plaintiff

identifies an appropriate officer, and demonstrates an ability

to pay for that officer’s services, the Court will not permit

plaintiff to proceed by written deposition.1 See, e.g., Braham v.

Lantz, No. 3:08CV1564(DFM), 2011 WL 4809032, at *1 (D. Conn.

Oct. 11, 2011) (Self-represented inmate’s motion for leave to

conduct depositions denied where, inter alia, “[h]e has not

explained how he would fund the expenses associated with

the depositions.”).

     Accordingly, plaintiff’s request to proceed by written

deposition as to each of the sixteen defendants is DENIED,




1 “There is no authority that requires the federal government
to pay for the discovery expenses of a pro se plaintiff in a
civil case.” Espinal v. Coughlin, No. 98CIV2579(RPP), 1999 WL
1063186, at *2 (S.D.N.Y. Nov. 23, 1999) (footnote omitted).

                                4
without prejudice. If plaintiff chooses to re-file his motion

for leave to proceed by written deposition, he must set forth

the name of the officer who will administer the oath, the

estimated cost of the written depositions, and how plaintiff

intends to pay for those costs.

    B.   Request for Subpoena

    Plaintiff next requests that the Clerk of the Court issue a

subpoena so his brother may inspect and take a video of “the

operation of the Toilets in the B-block and D-Block along with

the 22 Rm in S-Unit[]” in the NHCC. Doc. #49 at 1 (sic). The

Court DENIES this request on two grounds.

    First, video footage taken inside a correctional facility

by a third party implicates obvious safety and security

concerns. See, e.g., Gardner v. Univ. of Conn. Health Ctr., No.

3:12CV1168(CSH), 2013 WL 6073430, at *2 (D. Conn. Nov. 18, 2013)

(“Federal courts have repeatedly found good cause to limit

discovery or disclosure of information implicating the safety

and security of prisons.”).

    Second, plaintiff fails to articulate how the current

operation of the identified toilets is relevant to the operation

of those same toilets during the time period at issue here,

approximately October 6, 2017, to October 24, 2017. See Doc.

#16, Amended Complaint at ¶42, ¶¶53-62, ¶69. Plaintiff may

instead serve a discovery request on defendant(s) seeking

                                  5
information concerning the operation of those toilets during the

relevant time period. If plaintiff has not already done so, then

on or before March 18, 2019, plaintiff may serve a discovery

request limited to this issue.

    C.   Court Conference

    Last, plaintiff requests “a Court conference with respect

to a discovery demand that I anticipate will breach the safety

and security of the [NHCC] i.e. the telephone and/or cellular #s

(personal) of defendants Belica, Clinton and Hines along with

the names of their cellular device providers[.]” Doc. #49 at 1

(sic). Plaintiff’s request for a Court conference is DENIED, as

premature. If plaintiff has not already done so, then on or

before March 18, 2019, plaintiff may serve written discovery

requests on defendants Belica, Clinton, and Hines seeking the

information identified in his letter motion and then await their

responses and/or objections. If plaintiff has a valid legal

basis upon which to seek a Court order compelling additional

responses to those discovery requests, then plaintiff may file

the appropriate motion (after complying with this District’s

local rules governing discovery disputes). The Court is hard

pressed, however, to imagine the circumstances under which it

would permit such a request, or how such a request could be

relevant to the claims remaining in plaintiff’s Amended

Complaint.

                                 6
3.   Conclusion

     Thus, for the reasons stated, plaintiff’s letter motion

[Doc. #49] is DENIED.

     This is not a Recommended Ruling. This is an order

regarding discovery which is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C.

§636(b)(1)(A); Fed. R. Civ. P. 72(a); and D. Conn. L. Civ. R.

72.2. As such, it is an order of the Court unless reversed or

modified by the district judge upon motion timely made.

     SO ORDERED at New Haven, Connecticut, this 7th day of March,

2019.

                                   /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                                7
